         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                        CENTRAL DIVISION


    EVELYN R. COPELAND and THOMAS                           MEMORANDUM DECISION
    B. COPELAND,                                                AND ORDER

                  Plaintiffs,

    v.                                                       Case No. 2:20-cv-00109-PMW

    AMERICAN MEDICAL SYSTEMS, INC.,

                  Defendant.                           Chief Magistrate Judge Paul M. Warner


          This matter was originally filed in the Southern District of West Virginia and is related to

a number of other cases that are part of multidistrict litigation (“MDL”) 2325. 1 Following

consolidated discovery, a group of 39 cases were transferred to the appropriate jurisdiction. The

court received this case on February 20, 2020, and it was randomly assigned to the undersigned

awaiting consent of the parties pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules

of Civil Procedure. 2 District Judge Joseph R. Goodwin, from the transferring court, urged “the

receiving court to immediately set these cases for trial without reopening discovery.” 3

          Prior to the transfer of this case, Defendant American Medical Systems (“AMS”) filed

two motions in the Southern District of West Virginia. AMS filed a Motion for Partial Summary



1
    See ECF no. 38.
2
    See ECF no. 41.
3
    ECF no. 38 at 1 (emphasis omitted).
Judgment 4 and a Motion to Exclude the Case-Specific Opinions and Testimony of Ralph Zipper,

M.D. 5 Because this matter is pending consent of the parties, the court cannot act on these

particular motions until the consent matter is resolved. Accordingly, the court DENIES

WITHOUT PREJUDICE these pending motions. After the consent issue is resolved, the court

will establish a schedule for the filing of any necessary motions, including those that need to be

renewed.

          In accordance with this court’s General Order 11-001 and Fed. R. Civ. P. 73, the parties

are given notice that this case is assigned to a U.S. Magistrate Judge. To consent or request

reassignment, use the form on this link and send it to consents@utd.uscourts.gov within thirty

(30) days or to the court with Attention: Consent Clerk on the envelope. Please note that no

judge will be informed of a party’s response unless all parties have consented to the assignment

of the matter to a U.S. Magistrate Judge. Unless consents from all parties are received within

thirty (30) days, the case will be randomly re-assigned to a U.S. District Judge without further

notice.

          Based upon the foregoing IT IS HEREBY ORDERED:

          1.     AMS’s Motion for Partial Summary Judgment 6 is DENIED WITHOUT

                 PREJUDICE.




4
    See ECF no. 30.
5
    See ECF no. 32.
6
    See ECF no. 30.

                                                  2
         2.     AMS’s Motion to Exclude the Case-Specific Opinions and Testimony of Ralph

                Zipper, M.D. 7 is DENIED WITHOUT PREJUDICE.

         3.     The parties shall follow the consent process as set forth above.

         IT IS SO ORDERED.

         DATED this 27th day of March, 2020.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




7
    See ECF no. 32.

                                                 3
